Case 21-00833-5-JNC     Doc 13 Filed 04/12/21 Entered 04/12/21 14:31:05       Page 1 of 3




                   UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           NEW BERN DIVSION

 IN RE:
                                                       CASE NO. 21-00833-5
 PLATINUM CORRAL, L.L.C.
                                                       CHAPTER 11
              DEBTOR



                      NOTICE OF SPECIAL APPEARANCE

      Please take notice that the undersigned Alan Feld hereby enters a notice of
 special appearance as counsel for the creditor Pacific Premier Bank in in the above-
 captioned matter, in association with Local Civil Rule 83.1(d) counsel Jill C. Walters.
      I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for
 review prior to filing the document with the court.

              This the 12th day of April, 2021.

                                  /s/ Alan Feld
                                  Alan Feld
                                  CA State Bar No.: 155345
                                  SHEPPARD, MULLIN, RICHTER & HAMPTON
                                  LLP
                                  333 South Hope Street, 43rd Floor
                                  Los Angeles, CA 90071
                                  Telephone: 213-620-1780
                                  Email: AFeld@sheppardmullin.com
                                  Counsel forPacific Premier Bank
Case 21-00833-5-JNC   Doc 13 Filed 04/12/21 Entered 04/12/21 14:31:05   Page 2 of 3




                               /s/ Jill C. Walters
                               Jill C. Walters
                               NC State Bar No.: 37121
                               WOMBLE BOND DICKINSON (US) LLP
                               555 Fayetteville Street, Suite 1100
                               Raleigh, NC 27601
                               Telephone: 919-755-2185
                               Email: jill.walters@wbd-us.com
                               Local Civil Rule 83.1(d) Counsel for
                                 Pacific Premier Bank




                                       2
Case 21-00833-5-JNC     Doc 13 Filed 04/12/21 Entered 04/12/21 14:31:05       Page 3 of 3




                             CERTIFICATE OF SERVICE

      I certify that the foregoing NOTICE OF SPECIAL APPEARANCE was filed
 electronically in accordance with the local rules and was served electronically onthose
 entities that have properly registered for such electronic service. Entities not
 registered for electronic service have been served by depositing a copy thereof in the
 United States mail, postage pre-paid:


      Platinum Corral, L.L.C.                       Bankruptcy Administrator
      521 New Bridge Street                         434 Fayetteville Street, Suite 640
      Jacksonville, NC 28540-5430                   Raleigh, NC 27601

      Christopher Keith Coleman, Esq.               Gerald A. Jeutter, Jr., Esq.
      Jonathan T. Edwards, Esq.                     Anna B. Osterhout, Esq.
      One Atlantic Center                           Smith Anderson, LLP
      1201 West Peachtree Street                    PO Box 2611
      Atlanta, GA 30309                             Raleigh, NC 27601-2611
      Via CM/ECF                                    Via CM/ECF




              This the 12th day of April, 2021.


                                  /s/ Jill C. Walters
                                  Jill C. Walters
                                  NC State Bar No.: 37121
                                  WOMBLE BOND DICKINSON (US) LLP
                                  555 Fayetteville Street, Suite 1100
                                  Raleigh, NC 27601
                                  Telephone: 919-755-2185
                                  Email: jill.walters@wbd-us.com
                                  Local Civil Rule 83.1(d) Counsel for
                                    Pacific Premier Bank




                                           3
